






EXHIBIT 10.5
SECURITY AGREEMENT SUPPLEMENT
SECURITY AGREEMENT SUPPLEMENT dated as of April 29, 2014, among AK TUBE LLC, a
Delaware limited liability company (“AK Tube”), AK STEEL PROPERTIES, INC., a
Delaware corporation (“AK Properties” and, together with AK Tube, each a “New
Grantor” and, collectively, the “New Grantors”), and U.S. BANK NATIONAL
ASSOCIATION, as collateral agent (the “Collateral Agent”).
WHEREAS, pursuant to a Security Agreement dated as of November 20, 2012 (as
amended and/or supplemented from time to time, the “Security Agreement”) among
the Company, the other Grantors party thereto and the Collateral Agent, each New
Grantor has secured the Secured Obligations by granting to the Collateral Agent
for the benefit of the Secured Parties a continuing security interest in certain
personal property of such New Grantor;
WHEREAS, each New Grantor desires to become a party to the Security Agreement as
a Grantor thereunder; and
WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Grant of Transaction Liens. (a) In order to secure the Secured Obligations,
each New Grantor grants to the Collateral Agent for the benefit of the Secured
Parties a continuing security interest in all of the Collateral of such New
Grantor, whether now owned or existing or hereafter acquired or arising and
regardless of where located (the “New Collateral”); provided that,
notwithstanding the foregoing or anything herein to the contrary, in no event
shall the New Collateral include, or the security interest attach to, any
Excluded Property; provided, however, the security interests and Liens granted
hereunder shall attach to, and the “Collateral” shall automatically include any
asset or property of such New Grantor that ceases to be an Excluded Property,
without further action by any Grantor or Secured Party. It is understood and
agreed that the Collateral will not include any ABL Collateral.


(b)    The foregoing Transaction Liens are granted as security only and shall
not subject the Collateral Agent or any other Secured Party to, or transfer, any
obligation or liability of any New Grantor with respect to any of the New
Collateral or any transaction in connection therewith.


2.Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Collateral Agent, each New Grantor will become a party to the
Security Agreement and will thereafter have all the rights and obligations of a
Grantor thereunder and be bound by all the provisions thereof as fully as if
such New Grantor were one of the original parties thereto.


3.Representations and Warranties. (a) Each New Grantor is duly organized,
validly existing and in good standing under the laws of the jurisdiction
identified as its jurisdiction of organization in the Perfection Certificate.




--------------------------------------------------------------------------------






(a)Each New Grantor has delivered a Perfection Certificate to the Collateral
Agent. The information set forth therein is correct and complete as of the date
hereof in all material respects.


(b)The execution and delivery of this Security Agreement Supplement by each New
Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable material law or regulation or of its organizational documents, or of
any material agreement, judgment, injunction, order, decree or other instrument
binding upon it or result in the creation or imposition of any Lien (except a
Transaction Lien) on any of its assets.


(c)The Security Agreement as supplemented hereby constitutes a valid and binding
agreement of each New Grantor, enforceable in accordance with its terms, except
as limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance or
other similar laws affecting creditors’ rights generally and (ii) general
principles of equity.


(d)Each of the representations and warranties set forth in Sections 3, 4, 5 and
6 of the Security Agreement is true as applied to each New Grantor and the New
Collateral as of the date hereof. For purposes of the foregoing sentence,
references in said Sections to a “Grantor” shall be deemed to refer to each New
Grantor, references to Schedules to the Security Agreement shall be deemed to
refer to the corresponding Schedules to this Security Agreement Supplement,
references to “Collateral” shall be deemed to refer to the New Collateral, and
references to the “Effective Date” shall be deemed to refer to the date on which
each New Grantor signs and delivers this Security Agreement Supplement.


4.Governing Law. This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York.


[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.
AK TUBE LLC
 
 
By:
/s/ Edward J. Urbaniak, Jr.
 
Name:
Edward J. Urbaniak, Jr.
 
Title:
President



AK STEEL PROPERTIES, INC.
 
 
By:
/s/ David E. Westcott
 
Name:
David E. Westcott
 
Title:
Treasurer



























































[Security Agreement Supplement]




--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent
 
 
By:
/s/ William E. Sicking
 
Name:
William E. Sicking
 
Title:
Vice President & Trust Officer













































































[Security Agreement Supplement]




--------------------------------------------------------------------------------






Schedule I
to Security Agreement
Supplement


LOCATIONS OF EQUIPMENT






Grantor
 
Address
 
County
 
State
AK Tube LLC
 
30400 East Broadway, Walbridge, OH
 
Wood
 
Ohio
AK Tube LLC
 
1001 Hurricane Street, Franklin, IN 46131
 
Johnson
 
Indiana
AK Tube LLC
 
2525 Kreutzer Drive, Columbus, IN 47201
 
Bartholomew
 
Indiana
AK Tube LLC
 
1354 East Broadway, Toledo, OH 43607
 
Lucas
 
Ohio
AK Tube LLC
 
576 Beck St., Jonesville, MI 49250
 
Hillsdale
 
Michigan
AK Tube LLC
 
150 W 450 S., Columbus, IN 47201
 
Bartholomew
 
Indiana











